Citation Nr: 1639362	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from July 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This matter was previously remanded by the Board in August 2013.  It has been returned to the Board for review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to afford the Veteran a new VA examination to determine the etiology of his bilateral sensorineural hearing loss.  

The appellant underwent VA examinations in November and September 2013.  The November 2011 VA examiner opined the Veteran's tinnitus was the result of his military noise exposure.  However, he opined that the Veteran's current bilateral hearing loss is not the result of his military noise exposure.  The examiner did not explain why the Veteran's military noise exposure resulted in tinnitus but not hearing loss.  He also failed to obtain a complete history regarding the timing of the onset of the Veteran's hearing loss complaints and relied on the absence of any significant shift in hearing during service as the primary rationale for the opinion.  

A subsequent VA medical opinion was obtained in September 2013 based on a review of the available record without an examination of the Veteran.  The VA audiologist who authored the opinion opined that the Veteran's military noise exposure did not result in his current bilateral hearing loss.  In explaining his rationale, he indicated that noise exposure does not result in a "prolonged delay" in the onset of hearing loss symptoms.  However, the audiologist, again, did not discuss the timing of the onset of the Veteran's bilateral hearing loss symptoms.  Additionally, no explanation was offered for why he concluded the Veteran's symptoms occurred after a "prolonged delay."  

An examiner must be apprised of a sufficient number of relevant facts to provide an informed opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the present circumstances, it does not appear either the November 2011 or September 2013 VA audiologists were aware of the timing of the onset of the Veteran's hearing loss complaints.  Absent this information, neither audiologist was capable of providing an informed opinion regarding the onset or etiology of the condition.  Thus, a new VA audiological examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological evaluation to determine the nature and extent of his current hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.

The examiner must obtain a full history from the Veteran with respect to his hearing loss complaints.  This includes, at a minimum, information concerning the timing of the onset of hearing loss complaints, the extent to which the Veteran experienced continuity of symptomatology since service (if any), and the extent to which the Veteran sought or obtained medical treatment for his hearing loss complaints during and after service.  

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had an onset in service, was caused by service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.

If the examiner opines it is less likely than not the Veteran's current bilateral hearing loss had its onset during, was caused by, or is otherwise not etiologically related to active service, he or she should fully explain how or why the Veteran's military noise exposure resulted in tinnitus, but not hearing loss.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner is advised that the Veteran is competent to report both hearing loss symptoms and tinnitus.  If the examiner rejects his reports of symptomatology, he must provide a reason for doing so. 

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.   If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

2.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

